UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7737


DARRELL HENRY WILLIAMS,

                     Petitioner - Appellant,

              v.

JOE COAKLEY, Warden, Hazelton USP,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:18-cv-00046-FPS)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Henry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell Henry Williams, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing Williams’ 28 U.S.C.

§ 2241 (2018) petition in which he sought to challenge his sentence by way of the savings

clause in 28 U.S.C. § 2255 (2018). Pursuant to § 2255(e), a prisoner may challenge his

sentence in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would

be inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review;
       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district

court. Williams v. Coakley, No. 5:18-cv-00046-FPS (N.D.W. Va. Oct. 29, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                               2